Title: To Benjamin Franklin from ——— de Bargum, 14 January 1782
From: Bargum, —— de
To: Franklin, Benjamin


Monseigneur
 Quinperlaÿ [Quimperlé] Le 14me Janvier 1782./ .
Permettez moi d’implorer Votre Protection pour sortir de la cruelle position ou le Sort, acharné a me poursuivre me reduit j’ai pour la reclamer Monseigneur les titre que je vais avoir l’honneur de vous detailler le plus Brievement possible dans la crainte d’abuser de Votre complaisance je Suis ce jeune Danois qui En 1777. eut l’honneur de vous etre recommandé Par Mr. Le Comte de St. germain avec Mr. Le Lnt. Colonel de Knoblaug pour obtenir du service a l’Amerique cet Offer. par terre et moi par Mer aÿant Eu Egard a la recommandation pretieuce de ce Ministre Pourteur de vos ordres nous nous rendimes a Nantes recommandes et addressés a Mers. Penet Dacosta Frer et Compe. et ausi des lettres de recommandation pour Mr. Lee Offer. General et Mr. Adams manbre du congrés. Je partis de Nantes seur le Vau. Les deux amis, Capite. frois. Reÿer, cape. en secon Mr. [guerido?] Cape. Americain Mr. Tomson [jeune?] auquel je Suis resté. de puis de retour a Paris il y a 2 an et demi j’eus l’honneur de vous etre presenté diferentes fois etant a travailler dans les affaires du Congres chez Mr. Lee etant depuis retourné a l’Amerique ayant été fait prisonnier l’année derniere sur L’Alliance commande par Mr. Le Cape. Tieler je me suis evadé d’angleterre arrive en france allant A Brest pour ÿ joindre de mes parens et de mes compatriot Offer. Servant dans La Marine Royale me procurer Les secour dont javois le plus pressant besoin n’ayant pas Le Sol aucuns Passeports Personne dans Le Canton dont je fus connu, je fus arreté par Mr. Olivier Offer. de Marechose [maréchaussée] qui pour Mobliger interessa Mr. Moyland A L’Orient et le decida a me procurer un Ambarquement pour le comtinent lequel ma promis mais il tarda a mon impatience den voir arriver l’instant et detre a meme de continuer mes services avec honneur et distinction ainsi que jose avancer Lavoir fait jusquicÿ.
Oseraije vous Suplier instanment Monseigneur d’autoriser Mr. Moyland a me donner les secours indispensables dont j’ai Vraiment besoin au moment ou j’ambarquerai il Est encore une grace que jespere que vous Voudreÿ bien ne pas Refuser a ma delicatesse et a la satisfaction de Mr. Olivier qui me comble de procedés honnetes, qui Est de rendre justice a la maniere dont j’ai rempli mes devoirs a Pasei Sous les yeux et Les ordre de Mr. Lee. Etranger et Malheureux, La calommie la plus extreme ma fait juger par des ames noires et insensibles tout ce que je ne Suis pas dun mot de reponce dont je vous Suplie instamment de m’honorer. Je detruirai tous soupçons et mes Bienfaiteurs Se Rejouieront avec moi de cette faveur d’ou depend la tranquillité de ma vie lame aussi delicatte et aussi sensible que je lai ma reconnoissance Egalera le plus profond respect avec lequel je sui Monseigneur Votre tres humble et tres Obeisant Serviteur
DE Bargum
 
Endorsed: Do you know any thing of this Man?
